        Case 8:19-cv-01236-JFW-PLA Document 15 Filed 07/18/19 Page 1 of 1 Page ID #:99

AU 440(Rev. 06/12) Summons in a Civil Action                                                           FILED
                                     UNITED STATES DISTRICT COURT
                                                                    for the

                                                         Central District of California
                                                                                             k ~.Ef~~ U.~. W'i~~~Ri~'`~ _ ~~i
                                                                                               C ~d~R~1L ~Y5F. ~~' Cr'~~.f~.
               Eric Hatteberg, an individual,                                                          SA~17A A~dA
                                                                                             8Y                        ~~~a


                           Plaintiff(s~
                               v.                                             Civil Action No. ~~~~119-01236 JFW(p~Ax)
     BANK OF AMERICA, N.A., LAW OFFICE OF
               HARRIS AND ZIDE


                          Defendants)


                                                    SUMMONS IN A CIVIL ACTION

TO: (Defendant 's name and address)

                                          BANK OF AMERICA, N.A.
                                          in c/o regisitered agent for service of process
                                          CT CORPORATION SYSTEM
                                          818 WEST SEVENTH STREET, SUITE 930
                                          LOS ANGELES, CA 90017

         A lawsuit has been filed against you.

         Within ?1 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)—you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffls attorney,
whose name and address are:

                                          Eric Hatteberg
                                          2322 Calle Almirante
                                          San Clemente, CA 92673


       If you fail to respond,judgment by default will be entered against you for the relief demanded in Che complaint.
You also must file your answer or motion with the court.


                                                                                                                        . ~ tYE U.i Oi   `
                                                                                CLERK OF COURT                        , y~~.°` ..... '~ ;
                                                                                                                                      '~.




Date:                                                                                       ~                     ,~, ''~            ~
         -_~~-~—                    ----
                                                                                            Signa ~ e of Clerk or D                  ,~`'
